Mr. Justice Gordon
delivered the opinion of the court February 7th, 1887.
The affidavit of defence, now before us, sets forth a clear case of usury. The mortgage of ten thousand dollars covered the price of the machinery in full; this is obvious enough from the fact, that had that amount of money been paid the next day after the completion of the contract it would have satisfied the entire claim. “ It being understood and agreed,' that upon the payment in cash of the said sum of ten thousand dollars at any time within the five years,'the payment of five cents-per bar*273rel shall cease and determine.” If then these five cents per barrel were to c.ontinue to be paid as long as the principal debt remained unpaid, and no longer, and if the payment thereof was to cease eo instante the debt was extinguished, what was it if not a compensation for the use of the money? If this was part of the bona fide price of the machinery, how does it come that its payment depended upon the continuance of the principal debt and was to cease just as soon as that debt was extinguished? It is too plain for discussion that this was a device, and a clumsy one at that, to evade the statute of usury. Not nearly so ingenious as that found in Fitzsimmons v. Baum, 4 Pa., 32, where the borrower bought land of the lender at an exorbitant price- in order to obtain the loan; or as that in Earnest v. Hoskins, 100 Pa., 551, concerning which Mr. Justice Tiiunkey says: “The inquiry is not merely whether lands, goods or securities were sold for more than their market value, but whether the property was sold and ^bought above its market price, as part of the bargain for the loan of money.” So, in Evans v. Negley, 13 S. & R. 218, where the usury took the form of rent, it was held that nevertheless it fell under the bann of the statute. It is, indeed, Avholly immaterial under what form or pretence usury is concealed, if it can by anj'' means be discovered our courts will refuse to enforce its payment. In the case now before us, taking as true the affidavit of defence, the design is patent; the price to be paid for the machinery was ten thousand dollars.; three out of the five cents per barrel were admittedly interest, and were to be so applied, and we cannot see why the remaining two cents Avere to be paid except as an additional compensation for the use of the money, or as a bonus for the extension of the time of payment.
The judgment is reversed and a procedendo awarded.